Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00697-CR
———————————
PATRICK
LEE CAMPBELL, JR., Appellant
V.
THE STATE OF TEXAS, Appellee

 

 
On Appeal from the 122nd District Court 
Galveston County, Texas

Trial Court Cause No. 10CR3689

 
MEMORANDUM
OPINION
Appellant,
Patrick Lee Campbell, Jr., has filed a motion to dismiss the appeal.   The motion complies with Texas Rule of
Appellate Procedure 42.2(a).  See Tex.
R. App. P. 42.2(a).
 We have not issued a decision in the
appeal.  The Clerk of this Court has sent
a duplicate copy to the trial court clerk. Id.
Accordingly,
we dismiss the appeal.  See Tex.
R. App. P. 43.2(f).
 We dismiss any pending motions as moot.
We direct the Clerk to issue the mandate within 10 days of
the date of this opinion.  See Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Bland, and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).